15-23007-rdd         Doc 4428         Filed 08/28/19 Entered 08/28/19 17:20:21                         Main Document
                                                    Pg 1 of 7


 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, New York 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 Robert J. Feinstein
 Bradford J. Sandler

 Counsel for the Official Committee of
 Unsecured Creditors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                            Chapter 11

 THE GREAT ATLANTIC & PACIFIC TEA                                  Case No. 15-23007 (RDD)
 COMPANY, INC., et al.,
                                                                   (Jointly Administered)
                    Debtors.1


                                NINTH CERTIFICATION REGARDING
                               SETTLEMENT OF PREFERENCE CLAIMS

          I, Andrew W. Caine, hereby certify that the following is true and correct:

                    1.       I am a partner with the law firm of Pachulski Stang Ziehl & Jones LLP,

 with offices located at 780 Third Avenue, 34th Floor, New York, New York 10017. I am duly

 admitted to practice law in, among other places, the State of California, the United States District

 Court for the Central, Eastern, Northern and Southern Districts of California, and am admitted

 pro hac vice to represent the Official Committee of Unsecured Creditors (the “Committee”) in



 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
 are as follows: 2008 Broadway, Inc. (0986); The Great Atlantic & Pacific Tea Company, Inc. (0974); A&P Live Better,
 LLC (0799); A&P Real Property, LLC (0973); APW Supermarket Corporation (7132); APW Supermarkets, Inc. (9509);
 Borman’s, Inc. (9761); Delaware County Dairies, Inc. (7090); Food Basics, Inc. (1210); Kwik Save Inc. (8636); McLean
 Avenue Plaza Corp. (5227); Montvale Holdings, Inc. (6664); Montvale-Para Holdings, Inc. (2947); Onpoint, Inc. (6589);
 Pathmark Stores, Inc. (9612); Plainbridge LLC (5965); Shopwell, Inc.(3304); Super Fresh Food Markets, Inc. (2491);
 The Old Wine Emporium of Westport, Inc. (0724); Tradewell Foods of Conn., Inc. (5748); and Waldbaum, Inc. (8599).
 The location of the Debtors’ corporate headquarters is 48 Bi-State Plaza, PMB 282, Old Tappan, New Jersey 07675.
15-23007-rdd       Doc 4428        Filed 08/28/19 Entered 08/28/19 17:20:21                   Main Document
                                                 Pg 2 of 7


 the above-captioned cases.

                  2.       I am authorized to submit this certification in furtherance of the Order

 Granting Motion to Approve and Authorize Procedures for Compromising and Settling

 Preference Claims (the “Order”) [Docket No. 3641], entered on June 2, 2017, authorizing the

 Committee to settle Preference Claims pursuant to the following procedures (the “Procedures”):

                  a. Subject to approval of the Review Parties,2 the Debtors’ estates
                  are authorized to settle De Minimis Claims for which the Disputed
                  Amount does not exceed $50,000 without further Court approval
                  or notice to any party.
                  b. Where Preference Claims for which the Disputed Amount is
                  greater than $50,000, but does not exceed $250,000, subject to
                  approval of the Review Parties, the Debtors’ estates are authorized
                  to settle such claims without further Court approval or notice to
                  any party as long as the settled amount is 50% or more of the
                  Disputed Amount.
                  c. Where Preference Claims for which the Disputed Amount is (i)
                  greater than $50,000, but does not exceed $250,000 and the settled
                  amount is less than 50% of the Disputed Amount, and (ii) greater
                  than $250,000, and equal to or less than $500,000 and the settled
                  amount is 50% or more of the Disputed Amount, subject to
                  approval of the Review Parties, the Debtors’ estates are authorized
                  to compromise these Preference Claims after giving not less than
                  ten (10) days’ written notice of the proposed settlement, which
                  notice shall include a concise summary of the facts underlying the
                  Preference Claim and the terms of the settlement, to parties in
                  interest in accordance with the Order Pursuant to 11 U.S.C. §
                  105(a) and Fed. Bankr. P. 1015(c) and 9007 Implementing Certain
                  Notice and Case Management Procedures [Docket No. 62] (the
                  “Case Management Order”). If any party serves an objection prior
                  to the expiration of the ten (10) day notice period and such
                  objection cannot be consensually resolved, then the Debtors’
                  estates shall schedule a hearing to seek Court approval to enter into
                  the settlement at issue in accordance with the Case Management
                  Order. The Debtors’ estates are authorized to include multiple
                  proposed settlements in a single motion.


 2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion to Approve
 Motion of The Official Committee of Unsecured Creditors Seeking the Entry of An Order Approving and Authorizing
 Procedures for Compromising and Settling Preference Claims [Docket No. 3607].



                                                    2
15-23007-rdd     Doc 4428      Filed 08/28/19 Entered 08/28/19 17:20:21             Main Document
                                             Pg 3 of 7


                d. Where Preference Claims for which the Disputed Amount is
                greater than $500,000 or involves a Preference Claim of an insider
                of the Debtors, the Debtors’ estates shall seek Court approval of
                such settlement on notice to parties in interest in accordance with
                the Case Management Order, and the Debtors’ estates shall not be
                authorized to consummate any such settlement unless and until it is
                approved by the Court. The Debtors’ estates are authorized to
                include multiple proposed settlements in a single motion.
 See Order at 2-3.

                3.      The Order provides that “the Committee shall keep a record of all

 settlements pursuant to the foregoing procedures and periodically, but no later than every three

 months, file a certification on the docket of this case that each such settlement, where no separate

 Court order authorized such settlement, conformed to these procedures.” Order at 4.

                4.      On August 28, 2017, the Committee filed the First Certification

 Regarding Settlement of Preference Claims [Docket No. 3789].

                5.      On November 28, 2017, the Committee filed the Second Certification

 Regarding Settlement of Preference Claims [Docket No. 3914].

                6.      On February 28, 2018, the Committee filed the Third Certification

 Regarding Settlement of Preference Claims [Docket No. 4007].

                7.      On May 29, 2018, the Committee filed the Fourth Certification Regarding

 Settlement of Preference Claims [Docket No. 4086].

                8.      On August 28, 2018, the Committee filed the Fifth Certification

 Regarding Settlement of Preference Claims [Docket No. 4166].

                9.      On November 27, 2018, the Committee filed the Sixth Certification

 Regarding Settlement of Preference Claims [Docket No. 4253].

                10.     On February 28, 2019, the Committee filed the Seventh Certification

 Regarding Settlement of Preference Claims [Docket No. 4313].


                                              3
15-23007-rdd        Doc 4428        Filed 08/28/19 Entered 08/28/19 17:20:21                    Main Document
                                                  Pg 4 of 7


                   11.     On May 28, 2019, the Committee filed the Eighth Certification Regarding

 Settlement of Preference Claims [Docket No. 4363].

                   12.     As of the date hereof, the Review Parties have settled Preference Claims

 against the following parties:3

              a.    Alan S. Goodman, Inc.

              b.    Allied Beverage Group, LLC and International Vintners

              c.    American BD

              d.    A.A.A. Refrigeration Service, Inc.

              e.    Amneal Pharmaceuticals, LLC

              f.    Analytical Bio Treatment

              g.    Aurobindo Pharma U.S.A., Inc.

              h.    Baker’s Express, LLC

              i.    Big Geyser Inc.

              j.    Bob Maresca Provisions

              k.    Calandra Enterprises

              l.    Camber Pharmaceuticals, Inc.

              m.    Canada Dry-Delaware

              n.    Canada Dry-Pleasantville

              o.    Canada Dry NY

              p.    Canada Dry of Wilmington

              q.    Cedars Mediterranean Foods


 3
  The following list is cumulative and comprises all parties against whom the Review Parties have settled Preference
 Claims as of the date hereof.



                                                     4
15-23007-rdd    Doc 4428     Filed 08/28/19 Entered 08/28/19 17:20:21   Main Document
                                           Pg 5 of 7


          r.    Celenatano Provisions, Inc.

          s.    Chris Mara LLC.

          t.    CMC Food, Inc.; Hillandale Farms East, Inc.

          u.    Corepharma, LLC

          v.    Danfos, LLC d/b/a Danfoss Automatic Controls

          w.    Daro Distribution, Inc.

          x.    Decopac

          y.    Del Monte Foods, Inc.

          z.    Dietz & Watson, Inc.

          aa. Dora’s Naturals, Inc.

          bb. Dr. Pepper Snapple Group, Inc.

          cc. Eder Bros, Incorporated

          dd. Family Food Distributors

          ee. FGX International Inc.

          ff.   Finest Brand Food

          gg. Fischer-Thompson Beverages

          hh. General Mills

          ii.   Gladson Interactive

          jj.   Global Green USA Ltd.

          kk. Gotham Technology Group LLC

          ll.   Goya Foods, Inc.

          mm.   Gracekennedy Foods (USA) LLC, d/b/a La Fe

          nn. Gruma Corporation d/b/a Mission Foods Corp.


                                              5
15-23007-rdd     Doc 4428     Filed 08/28/19 Entered 08/28/19 17:20:21   Main Document
                                            Pg 6 of 7


          oo. Haddon House Food Products

          pp. Hartley & Parker Limited, Incorporated

          qq. Herr Foods

          rr.    Hostess Brands, LLC

          ss.    IBM Corporation

          tt.    International Vintners

          uu. JDA Software, Inc.

          vv. John Palermo, Inc.

          ww. K A S E Provisions Ltd.

          xx. LaMi Products, LLC

          yy. M. Fazio Provisions, Inc.

          zz. Manhattan Beer Distributors

          aaa. Mercatus USA Inc.

          bbb. Merrill Communications LLC

          ccc. Nebraskaland, Inc.

          ddd. Nestle Ice Cream (Nestle USA, Inc.)

          eee. Nestle Waters North America Inc.

          fff. Newsday LLC

          ggg. Omni Global Sourcing Solutions Inc.

          hhh. PAR Pharmaceutical, Inc.

          iii.   Paul K. Guillow, Inc.

          jjj.   Pepsi-Cola Bottling of NY

          kkk. Pepsi-Cola Newburgh Bottling Co., Inc.


                                             6
15-23007-rdd          Doc 4428      Filed 08/28/19 Entered 08/28/19 17:20:21             Main Document
                                                  Pg 7 of 7


              lll.    PRGX USA Inc.

              mmm.           Prognos, Inc.

              nnn. Qualitest Pharmaceuticals

              ooo. R&R Marketing

              ppp. Schmidt Baking Company, Incorporated

              qqq. Schreiber Foods Inc.

              rrr. Southeastern Pennsylvania Transportation Authority (SEPTA)

              sss. Sorrento Cheese (Lactalis American Group Inc.)

              ttt.    Square Enterprises Corp.

              uuu. Stantec Consulting Services Inc.

              vvv. Sun Pharmaceutical Industries, Inc. f/k/a Caraco Pharmaceutical Laboratories,

                     Ltd.

              www.           Tolt Solutions, Inc.

              xxx. Towers Watson Pennsylvania Inc.

              yyy. Tropical Cheese Industries

              zzz. Vestcom Retail Solutions

                     13.     On behalf of the Review Parties, I hereby certify that each of the

 settlements involving the parties set forth in paragraph 11 above conforms to the Procedures

 approved by the Court in the Order.

                     I declare under penalty of perjury that the foregoing is true and correct and this

 certification was executed this 28th day of August, 2019 at Los Angeles, California.



                                                            Andrew W. Caine
 DOCS_NY:39561.1 00263/003



                                                    7
